Exhibit 5.1 BOSTONCONNECTICUTNEW JERSEYNEW YORKWASHINGTON, D.C. DAY PITNEY LLP Attorneys at Law 7 Times Square New York, NY10036 T: (212) : (212) 916 2940 info@daypitney.com June 2, 2010 Hudson Valley Holding Corp. 21 Scarsdale Road Yonkers, NY 10707 Re: Hudson Valley Holding Corp. Registration of 1,100,000 Shares of Common Stock We refer to the Registration Statement on Form S-8 (the “Registration Statement”) by Hudson Valley Holding Corp., a New York corporation (the “Company”) relating to the registration under the Securities Act of 1933, as amended (the “Act”), of 1,100,000 shares of common stock of the Company, par value $.20 per share (the “Shares”), issuable upon the exercise of stock options or upon the grant of other stock-based awards available for future grant under the Hudson Valley Holding Corp. 2010 Omnibus Incentive Plan (the “Plan”). We have examined originals, or copies certified or otherwise identified to our satisfaction, of the Plan and such corporate records, documents, agreements, instruments and certificates of public officials of the State of New York and of officers of the Company as we have deemed necessary or appropriate in order to express the opinion hereinafter set forth. In our examination of such documents and records, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and conformity with the originals of all documents submitted to us as copies. Based upon the foregoing, we are of the opinion that when the Shares have been duly issued as contemplated by the Registration Statement (including the Prospectus which is not filed herewith) and the Plan and for the consideration determined in accordance with the terms of the Plan, the Shares will be validly issued, fully paid and nonassessable. Hudson Valley Holding Corp. Page 2 The foregoing opinion is limited to the federal laws of the United States and the laws of the State of New York. We express no opinion as to the effect of the laws of any other jurisdiction. We hereby consent to the use of this opinion letter as an exhibit to the Registration Statement. In giving such consent, we do not hereby concede that we are within the category of persons whose consent is required under Section7 of the Act, or the Rules and Regulations of the Securities and Exchange Commission thereunder. Very truly yours, /s/ Day Pitney LLP DAY PITNEY LLP DP
